Gray, C. J.
The memorandum written upon the note before its delivery was part of the contract; and by its manifest intention and legal effect neither Benjamin W. Reed, the principal, nor John Reed, who appeared on the face of the note to be a surety, was bound to pay the note until April 1,1881. Heywood v. Perrin, 10 Pick. 228. That the action was prematurely brought was rightly pleaded in bar. Benthall v. Hildreth, 2 Gray, 288. Ho claim to recover interest was made or ruled on at the trial, or can be asserted for the first time in this court.

Exceptions overruled.